           Case 1:18-cv-11226-PBS Document 21 Filed 04/19/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

Boston Cancer Policy Institute, Inc.,
     Plaintiff,
                                                         CA No. 18-cv-11226-PBS
      v.

Carmige.com, et al.,
      Defendant.

SARIS, CJ

                    ORDER OF ADMINISTRATIVE STAY/CLOSING



       It is hereby ORDERED that the above-entitled action is stayed/closed

administratively without prejudice to the right of any party to restore it to the active docket

upon execution of service of process on defendants located in Indonesia.




Dated: April 19, 2019                                           /s/ Miguel A. Lara
                                                                     Deputy Clerk
